Citation Nr: 1209490	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-37 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to inservice personal harassment. 

2.  Entitlement to an evaluation in excess of 10 percent for residuals of stress fracture to the pelvis. 

3.  Entitlement to compensable evaluation prior to October 6, 2009, and in excess of 10 percent thereafter, for residuals of stress fracture to the left foot. 

4.  Entitlement to compensable evaluation prior to October 6, 2009, and in excess of 10 percent thereafter, for residuals of stress fracture to the right foot. 

5.  Entitlement to compensable evaluation prior to October 6, 2009, and in excess of 10 percent thereafter, for residuals of stress fracture to the left tibia. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2000 to March 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In that rating decision, the RO denied service connection for an acquired psychiatric disorder, claimed as depression and stress.  Subsequently, in a July 2010 rating decision, the RO awarded service connection for depression and assigned a 70 percent evaluation, effective from September 25, 2005, but continued to deny entitlement for service connection for stress disorder, now identified as PTSD (as characterized above).  The Veteran appealed the denial of her claim for PTSD. 

Also, in the April 2006 rating decision, the RO confirmed and continued noncompensable evaluations for residuals of stress fractures to left foot, right foot, and left tibia, and a 10 percent evaluation for residuals of stress fracture to the pelvis.  By the way of a July 2011 rating decision, the RO increased the assigned evaluations to 10 percent for residuals of stress fractures to left foot, right foot, and left tibia, effective from October 6, 2009.  As these ratings do not represent the highest possible benefits, these issues remain on appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 2010 correspondence, the Veteran indicated her desire to petition to reopen her previously denied claims for entitlement to service connection for arthritis and left knee disorder.  These matters were previously denied in the April 2006 rating decision, but were not appealed along with the claims currently on appellate status.   Also, in the August 2011 correspondence, the Veteran has submitted a request for approval of school attendance for a dependent, her daughter Amber.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased evaluations for residuals of stress fractures to the pelvis, left foot, right foot, and left tibia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for depression and assigned a 70 percent evaluation; and there is no indication in the record that her symptomatology due to depression can be separated from her PTSD-related symptoms. 

2.  The Veteran related a history of pre-service traumatic events involving childhood abuse and a gunshot wound resulting in PTSD. 

3.  Resolving any doubt in the Veteran's favor, the evidence of record confirms her inservice stressor event of suffering from personal harassment and mistreatment by her training officer.  

4.  The competent medical evidence of record shows that the Veteran's pre-existing PTSD was likely aggravated by her inservice stressor events. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD based on personal harassment have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In view of the Board's favorable decision to grant service connection for PTSD, any further discussion as to possible lapses in VA's duties to assist and notify would serve no useful purpose with respect to this claim.







2.  Service Connection

The Veteran seeks entitlement to service connection for PTSD. 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in- service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998); see  also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Here, the evidence does not show, and the Veteran has not asserted, that her alleged inservice stressor event is in anyway combat-related. 

Since the Veteran's alleged inservice stressor even is not combat-related, then her testimony alone is not sufficient to establish the occurrence of the claimed stressors, and that testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  In addition, other corroborative evidence of her claimed inservice stressors may be introduced.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Since personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of inservice trauma may find it difficult to produce evidence to support the occurrence of the stressor.   It is often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) (4) provides that:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post- traumatic stress disorder claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

38 C.F.R. § 3.304(f) (4).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for PTSD.  She asserts that during basic training, she suffered physical medical problems involving her toes, knees, pelvis and back that prevented her from performing all the required tasks.  Reportedly, her Drill Sergeant refused to accept that the Veteran had injuries and prevented her from seeking immediate medical attention.  The Veteran reports that she had to call her mother, who subsequently spoke to the Commander, to obtain proper medical treatment for her daughter.  The Veteran then reports that her Drill Sergeant teased and harassed her for having called her mother in front of members of her unit and she was humiliated. 

The claims folder does not contain a complete set of the Veteran's service treatment records and only contains those that were submitted by the Veteran.  Although it does not appear that the RO has satisfy its duty to assist in attempting to obtain a complete set of the Veteran's service treatment records until proven futile, given the favorable decision in this matter, the Veteran is not prejudiced by this lapse in the duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

A review of the available service treatment records do not show that the Veteran complained of or was diagnosis with any psychiatric problems during her period of service.  They do show that she sought treatment numerous times for problems involving feet, legs, and pelvis from June 2000 to July 2000, and again from October 2000 to November 2000.  There is no indication in these available treatment records that her problems went untreated at any point during her period of service.  

It appears that the Veteran first started receiving mental health treatment in 2005, and she has been diagnosed with various psychiatric disorders, including depression, personality disorder, and PTSD.   

A review of the Veteran's claims folder shows that she has a current diagnosis of PTSD.  See private medical statements from Dr. J.D.B., dated in June 2008 and September 2008; an October 2009 VA psychiatric examination; and an April 2010 VA medical opinion report.  The private medical statements and the VA reports show that the Veteran reported a history of childhood abuse by her mother and injuries from a gunshot wound prior to her entrance into service.  All three of the medical professionals concluded that her diagnosis of PTSD is directly related to these pre-service traumatic events, and was aggravated by the mistreatment she suffered during her military service.  See Id. 

Collectively, in his private medical statements, Dr. B. stated that he treats the Veteran for Major Depression, PTSD, and Personality Disorder.  Dr. B. felt that the chronic pain related to the injuries that the Veteran suffered in service contributes to her depression and that the "disbelief with which her injuries were first met in service reminded her of the way she was treated by her mother, who had also been severely abusive."  See June 2008 medical statement.  Dr. B. opined that her inservice mistreatment "may have triggered some memories of the abuse and thus contributed to the development of her posttraumatic stress disorder." See Id.   

The October 2009 VA examiner, who did not have an opportunity to review the claims folder, recorded the Veteran's reported medical history and the findings revealed during clinical interview in the examination report.  The VA examiner noted that the Veteran reported a pre-service incident where she was shot with a gun as well as childhood abuse from her mother.  The Veteran's reports of inservice injuries and subsequent mistreatment by her basic training officers were also recorded.  Based on the reported medical history and clinical findings, the VA examiner concluded that the Veteran's depression and PTSD are as likely as not due to "her childhood abuse, having been shot outside of the military, and the harassment she received when her injuries in the service were not acknowledged and she was teased seriously by a Sergeant.  All of this contributed to her present circumstances."  See October 2009 VA examination report, page 3.   

The Board observes that although the October 2009 VA examiner did not review the claims file prior to rendering a medical opinion in this matter, the Veteran informed the examiners of her medical history and current complaints.  Moreover, the examiner performed a clinical evaluation and assessed findings in a comprehensive medical statement.  The United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the medical opinion is adequate and contains probative value in the adjudication of this matter. 

In April 2010, the RO requested a medical opinion, based on a review of the claims folder including the findings from the previous October 2009 VA examination report that addressed whether the Veteran had a diagnosis of PTSD related to an inservice stressor event.  It appears from a review of the medical opinion report that the VA examiner reviewed all the pertinent evidence in the claims folder and conducted another brief clinical interview with the Veteran in order to obtain further information pertaining to her alleged inservice stressor events.  The VA examiner noted that the Veteran reported that her mother severely beat her during her childhood and that she was shot in the pelvis in 1988, prior to her enlistment, by the father of her child when she was attempting to end their relationship.  The Veteran also elaborated on the details surrounding her alleged inservice stressful events where she was mistreated by her Drill Sergeant, who withheld medical treatment for the Veteran's injuries and subsequently teased the Veteran in front of her fellow soldiers.  The examiner observed that reported traumatic incidents could not be verified by the examiner beyond the Veteran's reported history; however, he further observed that her reported history was also contained in other medical treatment reports of record.   

Based on the findings from a review of the claims folder and the clinical interview, the April 2010 VA examiner opined that the mistreatment that the Veteran suffered during service from her Drill Sergeant "triggered memories of abuse, exacerbated her pre-existing PTSD and caused a worsening of her symptoms."  The VA examiner also noted that the examiner from the previous October 2009 VA examination report came to a similar conclusion. 

As mentioned in the Introduction, the Veteran has been awarded service connection for depression and assigned a 70 percent evaluation.  The Board observes, and the Veteran was informed at the November 2011 Travel Board hearing, that all acquired psychiatric disorder, except eating disorders, are rating according to a general rating formula for mental disorders pursuant to 38 C.F.R. § 4.130.  It is abundantly clear that the Veteran in this case is already being compensated for the full level of severity of disability due to her service- connected psychiatric symptomatology, which the RO has identified as depressive disorder and assigned a 70 percent disability evaluation.  There is no indication in the evidence of record that the Veteran's symptomatology has been separated between her diagnoses of depression and PTSD.  Therefore, the Veteran will likely not receive any additional compensation for the symptomatology associated with her PTSD, as it is already contemplated by the assigned 70 percent evaluation for her service-connected depression.  Although the Veteran has been fully advised of this, she continues to appeal the denial of her claim for entitlement to service connection for PTSD.


In turning back to the merits of this claim, the Board acknowledges that the Veteran's diagnosis of PTSD appears to be based solely on her reported statements of alleged inservice stressor events, and that it not supported by evidence of a confirmed inservice stressor.  The Court has held that a bare transcription in a medical record of a veteran's self-reported history, unenhanced by medical analysis, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  

It is noted that since the Veteran's claimed stressor is not related to combat, her lay testimony alone is not enough to establish the occurrence of the alleged stressor.   See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed inservice stressors.  Id.  

Therefore, the crux of the issue before the Board is whether the competent evidence of record is at least in equipoise in corroborating the Veteran's allegation that she was mistreated and personally harassed in service.  A corroborated inservice stressor event is an element which is necessary to establish entitlement to service connection for PTSD in this case.

Here, the available service treatment records do not indicate whether or not the Veteran's injuries went untreated for any period of time.  They do show that when she sought treatment, it was extensive and involved x-rays and numerous clinical assessments.  The available treatment records do not corroborate her alleged inservice stressor event involving the withholding of medical treatment.  Her service personnel records show that the Veteran's orders to be transferred to Fort Leonard Wood, Missouri were rescinded and she was transferred to Fort Drum, New York in February 2001.  It also shows that she was discharged from service due to hardship, without any further information.  She then began service in the Army Reserves. 

The Board has also considered evidence from other sources.  Here, the record contains two statements from service members who knew and interacted with the Veteran during her period of service.  In these statements, both service members attest to the Veteran's apparent distress over events occurring during her service and decline in mental and physical health during her reserve service.  An April 2007 statement from G.D.M, an administrative service personnel attached to the Veteran's reserve unit in Lakehurst, New Jersey, shows that the Veteran transferred to that unit under a stressful situation pertaining to her children.  Apparently, the Veteran was distressed over her attempts to obtain a compassionate reassignment in order to relocate closer to her children, her breakup with her husband, and the circumstances surrounding her separation from the military.  Mr. M. recalled that the Veteran appeared to suffer from fatigue, lack of energy, at times feeling hopeless, sleep problems, and depression, and she continued to suffer from these symptoms after her transfer to Cheltenham Square Mall Battalion.  

In an October 2007 statement from Mr. A.B., the station commander at the United States Army Recruiting Station in Cheltenham Square Mall, he stated that the Veteran was transferred to his station on orders for compassionate reassignment due health problems concerning her son.  Mr. A. recalled that the Veteran had difficulty completing her assigned task and she came to work complaining of mental and physical problems.  He also felt that the Veteran appeared to be paranoid towards him and his staff. 

These individuals are certainly competent to report their observations.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (lay persons are competent to provide evidence of observable events).  Moreover, these individuals witnessed the decline of the Veteran's mental and physical state very shortly after her separation from active service.  While the statements do not corroborate the Veteran's alleged inservice stressor events of personal harassment and indicate that other factors attributed to the Veteran's separation from service, they do show that she apparently suffered from behavioral changes associated with incidents surrounding her service and constitute credible evidence of the claimed stressor. 

Additionally, the statements contained in the post-service medical treatment records do corroborate the Veteran's assertion of her claimed inservice stressor.  The Veteran's account of this history involving inservice mistreatment and personal harassment were noted in other subsequent private treatment records, and these records contain comments above the Veteran's alleged pre-service and inservice stressful events from the medical personnel who created these records. These records can serve to support or verify the Veteran's contentions.  

The Board observes that the diagnoses of PTSD related to aggravation by inservice personal assault, are provided by both private medical professionals and VA examiners.  Moreover, the April 2010 VA examiner had access to the Veteran's claims folder prior to writing his report. 

In short, the available service treatment records do not corroborate the Veteran's alleged inservice stressor involving the withholding of medical attention.  However, the Veteran's credible statements are supported by those provided by her fellow service men as well as the findings and comments recorded in the medical treatment records and reports.  This evidence, when viewed in the light most favorable to the Veteran, supports her assertions of inservice stressor events involving the withholding of medical treatment and subsequent personal harassment.   As such, the Board concedes the Veteran's inservice stressor events. 

While the available service treatment records do not suggest that the Veteran had any pre-existing psychiatric problems, based on her reported medical history, medical evidence of record clearly establishes that the Veteran experienced childhood abuse and personal assault involving a gunshot wound that resulted in PTSD symptoms.  Her PTSD pre-existed her period of service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  All three medical opinions of record show that her pre-existing PTSD was aggravated by in-service stressor events.  

While the service treatment records do not show any indication of aggravation in service, and the Veteran did not seek any mental health treatment until years after her separation from service, the record does not contain any medical nexus opinion contrary to the private and VA medical opinions.  The Board finds that the weight of the competent medical evidence shows that the Veteran's pre-existing PTSD was likely aggravated by her in-service stressor events.  See 38 C.F.R. § 3.306(a).

In sum, the record shows that the Veteran has been diagnosed with PTSD conforming to the DSM-IV criteria.  Also, Board finds that the Veteran's alleged inservice stressor events likely occurred.  Although the medical evidence establishes that the Veteran's PTSD pre-existed her period of service, the weight of the competent medical evidence shows that the Veteran's pre-existing PTSD was likely aggravated by her period of service.  Moreover, the Veteran has already being fully compensated for her psychiatric symptomatology with 70 percent disability evaluation, and there is no indication that her PTSD symptoms have been delineated from those associated with her service-connected depression.  So when implementing this decision granting service connection for PTSD, the rating for the PTSD will likely end up being contemplated in the rating for her depression, rather than as a separate and distinct rating.  See Esteban, 6 Vet. App. 259 and VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's PTSD was permanently aggravated by her period of service.  Hence, service connection for PTSD is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In this case, the Veteran testified at the November 2011 Travel Board hearing that her disability due to her service-connected residuals of stress fractures to the pelvis, left foot, right foot and left tibia, have worsened.  See hearing transcript, page 9.  The Veteran's disabilities were last examined more than two years ago in October 2009.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).

In addition, during the November 2011 hearing, the Veteran testified that she had recently sought private physical therapy for her service-connected residuals of stress fractures involving her pelvis, left foot, right foot, and left tibia.  Reportedly, she had experienced a worsening in her symptomatology and she sought private treatment.  Although at the time of the hearing, she reported that she had only been for an initial evaluation, she indicated that she was scheduled to receive subsequent care.  As the Veteran's testimony indicates that pertinent private records are outstanding, the RO/AMC must take appropriate measures to assist the Veteran in the gathering of these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a release form (VA Form 21-4142) and ask her to identify any outstanding records from private health care providers, and in particular records from her recent physical therapy treatment.  After receiving the Veteran's completed release form, obtain the records from any providers specified by the Veteran.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2.  The RO/AMC should obtain any outstanding records of VA treatment. 

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected residuals of stress fractures to the pelvis, left foot, right foot and left tibia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities due to residuals of stress fractures to the pelvis, left foot, right foot and left tibia, under the applicable rating criteria.  This includes the range of motion findings of active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

In regard to the service-connected residuals of stress fractures to the left foot and right foot, the examiner should comment on whether each foot disability results in moderate, moderately severe, or severe impairment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AMC/RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


